— In an action to recover benefits under a medical disability insurance policy, plaintiff appeals from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated January 13, 1981, which, following a trial on the issue of timely notice, dismissed the complaint. Judgment affirmed, without costs or disbursements. Appellant’s delay of approximately one year in providing respondent with notice of his medical disability claim was a violation of the terms of the policy in issue and bars his right of recovery (see MacKay v Metropolitan Life Ins. Co., 281 NY 42; Whiteside v North Amer. Acc. Ins. Co. of Chicago, 200 NY 320; Walterman v Mutual Benefit Health & Acc. Assn., 260 App Div 478). Nor is there any basis in the record that serves to bar respondent from disclaiming liability on this ground. Damiani, J. P., Lazer, Mangano and Gulotta, JJ., concur.